



Exhibit 10.35
FIRST AMENDMENT
TO THE
SOLAR TURBINES INCORPORATED PENSION PLAN
FOR EUROPEAN FOREIGN SERVICE EMPLOYEES
Solar Turbines Incorporated (the “Company”) sponsors the Solar Turbines
Incorporated Pension Plan for European Foreign Service Employees (the “Plan”).
By a document dated March 24, 2015, the Plan was most recently amended and
restated effective January 1, 2015. Pursuant to Article XIII of the Plan, the
Company and the Company’s parent, Caterpillar Inc., have reserved the right to
amend the Plan, in whole or in part, at any time. By this instrument,
Caterpillar Inc. amends the Plan to: (i) provide that benefits will be paid in
the form of a lump sum only; (ii) clarify that the Plan will no longer be funded
by an insurance contract; and (iii) make certain other clarifying changes deemed
appropriate.
1.This First Amendment shall be effective as of January 1, 2020.
2.    Section 1.17 is amended in its entirety to read as follows:
“1.17 ‘Retirement Benefit’ means the benefits provided to Participants and their
Beneficiaries in accordance with the applicable provisions of Articles IV, V and
VI. The Retirement Benefit will be computed in U.S. Dollars and is paid in U.S.
Dollars.”
3.    Section 3.2 is amended in its entirety to read as follows:
“3.2
Early Retirement Date. Each Participant whose employment is terminated prior to
his Normal Retirement Date, but after he has attained age 55 and completed at
least 10 years of Credited Service or 10 years of continuous service with the
Company (whichever is first to occur), may elect to retire with the approval of
the Company. Such Participant’s Early Retirement Date shall be the first day of
the month next following the month in which such termination of employment
occurs. Early Retirement Benefits will be determined in accordance with Article
IV.






--------------------------------------------------------------------------------





4.    Article IV is amended to add the following Section 4.6 to the end thereof:
“4.6
Lump Sum Distributions as Normal Form. Notwithstanding the foregoing, effective
January 1, 2020, a Participant who has terminated employment with a Vested
Percentage and has not commenced his or her benefits prior to January 1, 2020
shall have such benefit paid in the form of a lump sum that is the Actuarial
Equivalent of the Participant’s Accrued Benefit.”

5.    Section 6.1 is amended to add the following subsection (F) to the end
thereof:
“(F)
Notwithstanding the foregoing, effective January 1, 2020, a Spouse or eligible
child that is eligible to receive a benefit pursuant to this Section 6.1 and who
has not commenced his or her benefits prior to January 1, 2020 shall have such
benefit paid in the form of a lump sum. For purposes of the benefit paid to an
eligible child, such benefit will be calculated as though the eligible child is
a full-time student.”

6.    Article VIII is amended to remove Sections 8.1, 8.2 and 8.3 and
renumbering the rest of the Article (and any cross-references thereto)
accordingly.
7.    Section 8.4 (Section 8.1, as renumbered in accordance with this First
Amendment) is amended in its entirety to read as follows:
“8.1
Payment Currency. Effective January 1, 2020, the Retirement Benefit will be paid
in U.S. Dollars. A Participant or Beneficiary may not elect to have his or her
Retirement Benefit converted into any other currency.”

8.    Article IX is amended to remove Section 9.2.
9.    Section 11.1 is amended in its entirety to read as follows:
“11.1
Employer Contributions. The Company is under no obligation to make any
contributions under the Plan after the Plan is terminated, whether or not
benefits accrued or vested prior to such date or termination have been fully
funded.”

10.    Section 14.1 is amended in its entirety to read as follows:
“14.1
For periods before January 1, 2005, this Section is intended to clarify the Plan
as in effect since it was established. To the extent that the Company acquires
or holds designated assets in connection with its obligation hereunder, the Plan
at all times shall nonetheless be entirely



2



--------------------------------------------------------------------------------





unfunded, and the right of a Participant or his Beneficiary to receive benefits
under the Plan shall be an unsecured claim against such assets. All amounts
accrued by Participants hereunder, or designated assets acquired or held by the
Company in connection with its obligation hereunder, shall constitute general
assets of the Company and may be disposed of by the Company at such time and for
such purposes as it may deem appropriate. To the extent the Company made
contributions to an insurance contract, such contributions shall be available to
pay the claims of the Company’s general creditors in the event of the Company’s
insolvency.”
11.    Section 14.5 is amended in its entirety to read as follows:
“14.5
Subject to Section 14.1, any insurance contract and other designated assets
acquired and held by the Company in connection with its obligation hereunder
shall be the sole source of benefits under this Plan, and each employee,
Participant, Beneficiary, or any other person who shall claim the right to any
payment or benefit under this Plan shall be entitled to look only to such assets
for payment of benefits. The Company shall have no further liability to make or
continue from its own funds the payment of any benefit under the Plan.”

12.    This First Amendment amends only the provisions of the Plan as set forth
herein, and those provisions not expressly amended shall be considered in full
force and effect. Notwithstanding the foregoing, this First Amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and the intent of this First Amendment.
IN WITNESS WHEREOF, Caterpillar Inc. has caused this First Amendment to be
executed as of this 12th day of December 2019.
CATERPILLAR INC.
/s/ Cheryl H. Johnson
Cheryl H. Johnson
Chief Human Resources Officer



3

